Citation Nr: 0617896	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from September 1966 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2006, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  These provisions apply to claims to reopen.  See 
Quartuccio, 16 Vet. App. at 186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 
No. 04-181, the United States Court of Appeals for Veterans 
Claims (Court) noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court held in Kent that, in 
the context of a claim to reopen a previously denied claim 
for service connection, VA is required to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Court further held that the failure 
to provide notice of what constitutes material evidence in 
this context would generally be the type of error that has 
the natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  


The notice letter furnished the veteran in June 2001 did not 
discuss the issue of new and material evidence for diabetes 
and thus, the requirements more recently set forth by the 
Court in Kent have not been met.  Accordingly, the Board's 
consideration of the issue in appellate status at this time 
regarding new and material evidence would constitute 
prejudicial error.  Therefore, the case as to this issue must 
be remanded so that the RO may provide the veteran with 
notice that complies with the criteria elaborated by the 
Court in Kent.  

In addition, the veteran seeks service connection for major 
depressive disorder, currently diagnosed in VA outpatient 
treatment records in 2001 and 2002.   He testified before the 
undersigned in April 2006 that he was in counseling for six 
months for psychiatric problems while stationed in Turkey on 
active duty.  Records of this treatment are not in the claims 
file.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Ensure that all notification and 
development procedures are fully complied 
with and satisfied as to the new and 
material evidence issue.  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his attempt to reopen the 
claim for service connection for diabetes 
mellitus, and the evidence, if any, VA 
will obtain for him.  The notification 
should include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim, pursuant to Kent v. Nicholson.  
Also advise him that he should submit any 
relevant evidence in his possession 
concerning his claim.  The veteran should 
also be informed of the information and 
evidence needed to establish a disability 
rating and effective date for the 
service-connection claims on appeal as 
required in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  


2. Obtain the veteran's service personnel 
records and records of the counseling he 
reports having received while stationed 
in Turkey.  At his April 2006 hearing the 
veteran described having been in 
counseling for psychiatric complaints 
once a week for six months while 
stationed in Turkey during active 
service.  The veteran's DD Form 214 shows 
that he had almost a year and a half of 
Foreign Service.  If the requested 
records cannot be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC and afforded the 
appropriate opportunity to respond.  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



